Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered February 5, 1991, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him to a prison term of 2Vi to 5 years, unanimously affirmed.
Denial of defendant’s motion to withdraw his guilty plea was a sound exercise of the sentencing court’s discretion (see, People v Arias, 161 AD2d 176). Defendant, who was represented at argument of the motion by new counsel (see, People v Dixon, 29 NY2d 55, 56), presented only generalized allegations of duress and innocence that did not warrant a full evidentiary hearing (see, People v Hughes, 156 AD2d 130, lv denied 75 NY2d 920). Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.